Case 1:19-cv-04798-DLP-JMS Document 1-1 Filed 12/05/19 Page 1 of 4 PageID #: 4


                                      32D01-1812-CT-000191                                    Filed: 121512018 9:06 PM
                                                                                                                  Clerk
                                          Hendricks Superior Court 1                        Hendricks County, Indiana




 STATE OF INDIANA               )                          TN THE HENDRICKS SUPERIOR COURT
                                    SS:                    CIVIL DIVISION
 COUNTY OF HENDRICKS)                                      CAUSE NO.

                 a Minor,
 b/n/f FAITH LINDQUIST, and
 FAITH LiNDQUIST, individually

                Plaintiff,
 vs.


 WAL-MART STORES INC.,

                Defendant.

                                    COMPLAINT rOR DAMAGES

        Come now the Plaintiffs,-,a Minor, b/n/f Faith Lindquist and Faith

 Lindquist, individually by counsel, and for their Complaint for Damages against the Defendant,

 Wal-Mart Stores Inc, alleges and asserts that:

        1.      At ali times mentioned herein, the Plaintiffs,-,a Minor, by Next

 Friend, Faith Lindquist, and Faith Lindquist, individually, were residents of Hendricks County,

 Indiana.

        2.      At all relevant times, Defendant Wal-Mart Stores Inc., (hereinafter referred to as

 "Wal-Mart"), was an Indiana domestic corporation doing business in the State of Indiana.

        3.      At all times relevant herein, the Defendant, Wal-Mart, was a Corporation

 organized and existing under the laws of the State of Arkansas and was conducting business

 within the State of Indiana.

        4.      Defendant, Wal-Mart, has a store located at 400 W. Northfield Drive,

 E3rownsburg, IN 46112 in the County of Hendricks, State of Indiana, City of Brownsburg. Also

 referred to as Store #2788.
Case 1:19-cv-04798-DLP-JMS Document 1-1 Filed 12/05/19 Page 2 of 4 PageID #: 5




        5.      On or about December 5, 2016, Plaintiff-, a Minor (hereinafter

 referred to as "Plaintiff") was lawfully on the aforementioned premises of Defendant, Wal-Mart,

 with his mother, Plaintiff Faith Lindquist, shopping as a business invitee,

        6.      Plaintiff was walking through a common area of the Defendant, Wal-Mart's store

 interior in or near the isle of personal hygiene, when he slipped on a slippery substance believed

 to be consistent with shampoo or conditioner on the floor causing him to fall to the ground.

        7,      The Defendant owed Plaintiff a duty of reasonable care,

        8.      The Defendant is vicariously liable for the acts or omissions of its agents,

 representatives, and employees.

        9,      The Defendant, Wal-Mart, committed one or more of the following acts or

 omissions and is therefore negligent including but not limited in the following manners:

                a.      failed to keep the floor surface area clean and free of debris for business
                        invitees;

                b.      failed to adequately patrol the store floor surface for debris and slippery
                        substances;

                c.      failed to adequately warn guests of the hazardous condition posed by the
                        substance on the floor.

                d.      There was inadequate warnings to patrons or Plaintiffs regarding the wet
                        floor.

        10.     As a direct and proximate cause of the Defendant's carelessness and negligence,

 Plaintiff sustained personal injuries including a concussion, a seizure upon impact, a facial

 fracture, lip laceration, chin laceration, headaches, and displaced teeth upon falling.

        11.     All of said injuries are permanent, except those which are superficial in nature,

         12,    Defendant's negligence was a proximate cause of Plaintiff"s injuries.




                                                  2
Case 1:19-cv-04798-DLP-JMS Document 1-1 Filed 12/05/19 Page 3 of 4 PageID #: 6




        13,     As a result of the injuries Plaintiff sustained, he has experienced extreme physical

 pain and suffering, limitations upon his activities, and mental and emotional suffering.

        14.     In an attempt to treat his injuries and lessen his pain and suffering, the Plaintiff

 has been required to engage the services of hospitals, physicians, and specialists for medical care

 and treatment, for which he has incurred medical expenses.

        15.     The Plaintiff may require additional medical care and treatment in the future, for

 which he will incur additional medical expenses.

        16.     At all times mentioned herein, the Plaintiff, Faith Lindquist, was the mother of

               and as such was and is entitled to his services, love, and companionship.

        17.     By reason of the injuries which her son sustained in this fall, she has been

 deprived of her services, love, society, and companionship.

        18.     As a direct and proximate result of the acts, omissions, and negligence of

 Defendant, Wal-Mart, Plaintiff Faith Lindquist sustained direct impact, and as a result of that

 impact and witnessing the traumatic injuries of her son, Plaintiff Faith Lindquist, has suffered

 and will continue to suffer emotional trauma and distress which was wrongfully inflicted upon

 her by the negligence of Defendant.

        19,     At the time the Plaintiff, Failh Lindquist's son sustained the aforesaid injuries, she

 was gainfully employed, and as a direct and proximate result of her son's injuries, has been

 forced to miss time from work for which she is entitled to fair compensation.

        20.     As a direct and proximate result of the carelessness and negligence of the

 Defendant, the Plaintiff, Faith Lindquist's earning capacity has been impaired.

        21,     As a direct and proximate result of the carelessness and negligence of the

 Defendant, as aforesaid, the Plaintiff has been injured and damaged.
Case 1:19-cv-04798-DLP-JMS Document 1-1 Filed 12/05/19 Page 4 of 4 PageID #: 7




         WH~RCT'ORE, the Plaintiffs pray forjudgment against the Defendant in an amount

 commensurate with their injuries and damages, for the cost of this action, and for all other relief

 just and proper in the premises.

                                                Respectfully submitted,

                                                YOSHA COOK & TISCH




                                          By:    /s/Bryan C. Tisch
                                                Bryan C. Tisch, No. 24693-49
                                                Counsel for Plaintiff
 YOSHA COOK & `I'CSCH
 9102 'N, Meridian Street, Suite 535
 Indianapolis, IN 46260
 Ph: (317)334-9200
 Fx; (317}566-3578
